Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9, 10, 26 are objected to because of the following informalities:  
Each of the claims recite, “pixels includes”, which rather should be recited as “pixels include”. 

Claims 3 are objected to because of the following informalities:  
Claim 3 recite, “wherein a first pixel having a first area ratio as the area ratio”, which is not recited properly. It is well-known that “ratio” is a proportional amount which is expressed using two quantities in “p/q” [‘p’ divided by ‘q’] format. Therefore, “ratio” mandates two quantities be recited, who formulates the divisional relationship (e.g. p/q). However, aforementioned limitation recites ‘first area’ as the “area ratio”, which contains definitional violation. Similar issue persists with limitation, “a second pixel having a second area ratio as the area ratio”.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites, “wherein the pixels includes two or more pixels” within claim scope, which causes confusion in decoding the exact meaning of the claim. Due to self-referencing of limitation “pixels”, the exact realization of pixel structure and architecture renders indefinite. A clearer, non-ambiguous recitation of the limitation is required.

Dependent claims 2-25 also carry similar defect, and thus rejected. 

Claim 26 recites, “wherein the pixels includes a plurality of pixels” within claim scope, which causes confusion in decoding the exact meaning of the claim. Due to self-referencing of limitation “pixels”, the exact realization of pixel structure and architecture renders indefinite. A clearer, non-ambiguous recitation of the limitation is required.

Claim 11 recites the limitation "the first transistor" and “the second transistor” in claim scope. There is insufficient antecedent basis for this limitation in the claim.
[Examiner’s Note: Claims 1-26 would be evaluated for examination under reference as best understood by the Examiner]

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-6, 8, 16-17, 20-23, and 26 rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Galor Gluskin; Micha (US 20170373105 A1, hereinafter Galor) .

Regarding claim 1, Galor discloses an apparatus comprising: 
a plurality of pixels (Light travels from the point of focus in a target scene 130, travels through a lens 125 for focusing the target scene 130 onto an image sensor including multiple pixel 120 elements before falling incident the small photodiode 115 and the large photodiode 116 of each pixel 120 – ¶0037, fig. 1.
FIG. 3B illustrates an example circuit based on a low-noise 4-transistor (4T) pixel, and may include separate transfer gates, mixer large (Mxl) 304 and mixer small (Mxs) 308, for the large photodiode 116 and small photodiode 115, Dlarge and Dsmall, respectively. As illustrated by the dotted line for the large photodiode 116, Dlarge, and the shaded region of the small photodiode 115, Dsmall, the diodes may have different sizes, with a larger size for the large photodiode 116, Dlarge. While a circular shape is illustrated for the large photodiode 116, in some aspects, it may be preferable to have a more well-controlled shape for each diode, such as a rounded rectangular shape in order to facilitate charge transfer. Other circuits supporting the pixel may include a reset transistor, master reset (Mrst) 325, and a readout branch, consisting of a source follower transistor, master source follower (Msf) 330, and a row select transistor, master selector (Msel) 335 – ¶0048, fig. 3a-c. Also see ¶0054-0055, fig. 6, ¶0062-0064. 
Pixel is reasonably understood as a combination of photodiode, reset, selection and transfer transistors in combination, yielding 4T pixel structure in separate (e.g. fig. 3B) or shared (e.g. fig. 3C, 6) configuration); and 
a plurality of microlenses (plurality of multi-diode micro lens (MDML) 105, ¶0037, fig. 1), 
wherein each of the pixels has a first conversion unit and a second conversion unit surrounding the first conversion unit (Light travels from the point of focus in a target scene 130, travels through a lens 125 for focusing the target scene 130 onto an image sensor including multiple pixel 120 elements before falling incident the small photodiode 115 and the large photodiode 116 of each pixel 120 – ¶0037, fig. 1. Photodiodes are understood implementing conversion units), 
wherein the first conversion unit and the second conversion unit each have a light portion to receive light from a corresponding microlens (first conversion unit 115 and the second conversion unit 116 each have a light portion to receive light from a corresponding microlens 105, fig. 1, ¶0037. Also see figs. 2, 4, ¶0058-0060), 
wherein the first conversion unit and the second conversion unit are under the corresponding microlens (wherein the first conversion unit 115 and the second conversion unit 116 are under the corresponding microlens 105, figs. 1, 2, 4, ¶0037, ¶0058-0060), and 
wherein the pixels includes two or more pixels varying in an area ratio between an area of the light portion of the first conversion unit and an area of the light portion of the second conversion unit (pixels includes two or more pixels as shown in figs. 3A-C, and 6, e.g.  varying in an area ratio between an area of the light portion of the first conversion unit 115 and an area of the light portion of the second conversion unit 116, abstract, figs. 3a-c, ¶0037, ¶0046-0055, ¶0062-0064.
The surface area of the small photodiode 115 may be such that it is fraction of the size of the large photodiode 116. The term “substantially” as used here indicates a tolerance within 10% of the measurement or position expressed – ¶0039).
Regarding claim 2, Galor discloses the apparatus according to claim 1, wherein the two or more pixels include pixels that are equal in total of the area of the light portion of the first conversion unit and the area of the light portion of the second conversion unit (One method which may be used to provide increased dynamic range is to provide a pixel with two light sensing elements per pixel, a centrally located small photodiode 115, and large photodiode 116 surrounding the small photodiode 115 at least partially. In this diagram of the pixel 120, the large photodiode 116 may be referred to as Dlarge, while the small photodiode 115 may be referred to as Dsmall. The pixel 120 may further include other readout elements, which can work for either each photodiode separately, or both diodes may share some common readout elements. This may lead to an increased fill factor of the photodiodes – ¶0046, figs. 3a-c).
Regarding claim 3, Galor discloses the apparatus according to claim 1, wherein a first pixel having a first area ratio as the area ratio and a second pixel having a second area ratio as the area ratio are adjacent to each other (As best understood – The surface area of the small photodiode 115 may be such that it is fraction of the size of the large photodiode 116. The term “substantially” as used here indicates a tolerance within 10% of the measurement or position expressed – ¶0039.
One method which may be used to provide increased dynamic range is to provide a pixel with two light sensing elements per pixel, a centrally located small photodiode 115, and large photodiode 116 surrounding the small photodiode 115 at least partially. In this diagram of the pixel 120, the large photodiode 116 may be referred to as Dlarge, while the small photodiode 115 may be referred to as Dsmall. The pixel 120 may further include other readout elements, which can work for either each photodiode separately, or both diodes may share some common readout elements. This may lead to an increased fill factor of the photodiodes – ¶0046, figs. 3a-c).
Regarding claim 4, Galor discloses the apparatus according to claim 3, wherein the two or more pixels are disposed by repeating an array consisting of four pixels including the first pixel and the second pixel and arranged in two rows and two columns (figs. 8a-d, ¶0070-0073. Also see figs. 7a-b).
Regarding claim 5, Galor discloses the apparatus according to claim 4, wherein the four pixels vary in the area ratio from one another (figs. 8a-d, ¶0070-0073. Also see figs. 7a-b).
Regarding claim 6, Galor discloses the apparatus according to claim 3, wherein a first filter is over the light surface of the first pixel of the two or more pixels, a second filter is over the light surface of the second pixel of the two or more pixels, and the first filter and the second filter each correspond to any one color among red, green, blue, and white (figs. 8a-d, ¶0070-0073. Also see figs. 7a-b).
Regarding claim 8, Galor discloses the apparatus according to claim 3, wherein both a first filter over the light surface of the first pixel of the two or more pixels and a second filter over the light surface of the second pixel of the two or more pixels correspond to an identical wavelength region of light (figs. 8a-d, ¶0070-0073. Also see figs. 7a-b. Supported Bayer architecture has two green filters e.g. 805g, 810g etc.).
Regarding claim 16, Galor discloses the apparatus according to claim 1, wherein a center of the first conversion unit and a center of the second conversion unit are substantially identical (In one embodiment, each pixel 120 includes two light sensing photodiodes 115, 116 where a small photodiode 115 is substantially enclosed by a large photodiode 116, and the small photodiode 115 is located in the center of the pixel 120. There are two views of the pixel 120 in the first pixel location 410. The first view is from directly above, and illustrates the location of the small photodiode 115 in relation to the large photodiode 116. The second view is a cut-away view of the pixel 120 illustrating the relation of the small pixel to the apex of the MDML 105. In the second view, the small photodiode 115 is directly under the apex of the MDML 105. In this configuration, the chief ray angle of the light from the scene 130 is directed onto the small photodiode 115. The term “substantially” as used here indicates a tolerance within 10% of the position expressed – ¶0058. Also see ¶0061, 0065, figs. 4, 5, 7, 8 etc.).
Regarding claim 17, Galor discloses the apparatus according to claim 1, a distance between a center of the first conversion unit and a center of the second conversion unit is less than a distance corresponding to 10% of a width in a direction perpendicular to a depth direction of a cross-section of the second conversion unit (In one embodiment, each pixel 120 includes two light sensing photodiodes 115, 116 where a small photodiode 115 is substantially enclosed by a large photodiode 116, and the small photodiode 115 is located in the center of the pixel 120. There are two views of the pixel 120 in the first pixel location 410. The first view is from directly above, and illustrates the location of the small photodiode 115 in relation to the large photodiode 116. The second view is a cut-away view of the pixel 120 illustrating the relation of the small pixel to the apex of the MDML 105. In the second view, the small photodiode 115 is directly under the apex of the MDML 105. In this configuration, the chief ray angle of the light from the scene 130 is directed onto the small photodiode 115. The term “substantially” as used here indicates a tolerance within 10% of the position expressed – ¶0058. Also see ¶0061, 0065, figs. 4, 5, 7, 8 etc.).
Regarding claim 20, Galor discloses the apparatus according to claim 1, wherein an area of the conversion unit in a light surface and an area of the conversion unit in a surface opposite to the light surface are different from each other (fig. 4, the surfaces are difference because of their mere respective locations and definition).
Regarding claim 21, Galor discloses the apparatus according to claim 1, wherein the apparatus has a layered structure including a plurality of substrates (fig 4, shows at least 3 layered substrates 105, 110, and 115/116).
Regarding claim 22, Galor discloses a system comprising: the apparatus according to claim 1; and a processing unit configured to generate an image, using a signal output by the apparatus (The examples, systems, and methods described herein are described with respect to digital camera technologies – ¶0036. The logic circuit may include, for example, one or more of a processor, an application specific integrated circuit (ASIC), and/or an image signal processor (ISP) – ¶0043. Also see ¶0069, figs. 9a-b, ¶0079).
Regarding claim 23, Galor discloses a camera (The examples, systems, and methods described herein are described with respect to digital camera technologies – ¶0036) comprising: the system according to claim 22 (¶0036, figs. 1-2); and a lens (125, fig. 1) configured to focus an object image on the apparatus of the system (¶0037, 0043, ¶0069, figs. 9a-b, ¶0079).
Regarding claim 26, a substrate to be on another substrate (The array of pixels 200 may include a plurality of pixels arranged in a predetermined number of rows and columns 235 (e.g., M rows and N columns). Each of the pixels may each include multiple photodiodes overlying a substrate for accumulating photo-generated charge in an underlying portion of the substrate – ¶0057), the substrate comprising: 
a plurality of pixels (Light travels from the point of focus in a target scene 130, travels through a lens 125 for focusing the target scene 130 onto an image sensor including multiple pixel 120 elements before falling incident the small photodiode 115 and the large photodiode 116 of each pixel 120 – ¶0037, fig. 1.
FIG. 3B illustrates an example circuit based on a low-noise 4-transistor (4T) pixel, and may include separate transfer gates, mixer large (Mxl) 304 and mixer small (Mxs) 308, for the large photodiode 116 and small photodiode 115, Dlarge and Dsmall, respectively. As illustrated by the dotted line for the large photodiode 116, Dlarge, and the shaded region of the small photodiode 115, Dsmall, the diodes may have different sizes, with a larger size for the large photodiode 116, Dlarge. While a circular shape is illustrated for the large photodiode 116, in some aspects, it may be preferable to have a more well-controlled shape for each diode, such as a rounded rectangular shape in order to facilitate charge transfer. Other circuits supporting the pixel may include a reset transistor, master reset (Mrst) 325, and a readout branch, consisting of a source follower transistor, master source follower (Msf) 330, and a row select transistor, master selector (Msel) 335 – ¶0048, fig. 3a-c. Also see ¶0054-0055, fig. 6, ¶0062-0064. 
Pixel is reasonably understood as a combination of photodiode, reset, selection and transfer transistors in combination, yielding 4T pixel structure in separate (e.g. fig. 3B) or shared (e.g. fig. 3C, 6) configuration); and 
a plurality of microlenses (plurality of multi-diode micro lens (MDML) 105, ¶0037, fig. 1), 
wherein each of the pixels has a first conversion unit and a second conversion unit surrounding the first conversion unit (Light travels from the point of focus in a target scene 130, travels through a lens 125 for focusing the target scene 130 onto an image sensor including multiple pixel 120 elements before falling incident the small photodiode 115 and the large photodiode 116 of each pixel 120 – ¶0037, fig. 1. Photodiodes are understood implementing conversion units), 
wherein the first conversion unit and the second conversion unit each have a light portion to receive light from a corresponding microlens (first conversion unit 115 and the second conversion unit 116 each have a light portion to receive light from a corresponding microlens 105, fig. 1, ¶0037. Also see figs. 2, 4, ¶0058-0060), 
wherein the first conversion unit and the second conversion unit are under the corresponding microlens (wherein the first conversion unit 115 and the second conversion unit 116 are under the corresponding microlens 105, figs. 1, 2, 4, ¶0037, ¶0058-0060), and 
wherein the pixels includes a plurality of pixels varying in an area ratio between an area of the light portion of the first conversion unit and an area of the light portion of the second conversion unit (pixels includes two or more pixels as shown in figs. 3A-C, and 6, e.g.  varying in an area ratio between an area of the light portion of the first conversion unit 115 and an area of the light portion of the second conversion unit 116, abstract, figs. 3a-c, ¶0037, ¶0046-0055, ¶0062-0064.
The surface area of the small photodiode 115 may be such that it is fraction of the size of the large photodiode 116. The term “substantially” as used here indicates a tolerance within 10% of the measurement or position expressed – ¶0039).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galor in view of ISHIKAWA et al. (US 20210313359 A1, hereinafter ISHIKAWA).

Regarding claim 7, Galor discloses the apparatus according to claim 3, wherein a first filter is over the light surface of the first pixel of the two or more pixels, a second filter is over the light surface of the second pixel of the two or more pixels (figs. 8a-d, ¶0070-0073. Also see figs. 7a-b).
Galor is not found disclosing explicitly the limitation of a wavelength at a peak transmittance of the first filter and a wavelength at a peak transmittance of the second filter overlap each other.
However, Ishikawa discloses an image sensor including light detection elements (abstract) where, the transmission spectrum of each of the first filter and the second filter may have a peak including the local maximum value of transmittance and portions that respectively extend in a wavelength-decreasing direction and a wavelength-increasing direction from the local maximum value; and the peak in the transmission spectrum of the first filter and the peak in the transmission spectrum of the second filter may at least partly overlap each other (¶0076).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Galor to use filters with the peak transmittance characteristics like Ishikawa, to obtain, a wavelength at a peak transmittance of the first filter and a wavelength at a peak transmittance of the second filter overlap each other, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious.

Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galor in view of Minowa et al. (US 20130083225 A1, hereinafter Minowa).

Regarding claim 11, Galor discloses the apparatus according to claim 1, wherein portions connected to the first transistor or the second transistor have identical structures (e.g. for shared pixel structure as shown in figs. 3c and/or 6, e.g. Transfer, Reset, Amplifier and Selection transistors have corresponding common or identical structure have common wiring).
Galor is not found disclosing explicitly that, wherein each of the pixels has a semiconductor layer and a wiring layer, and wherein portions included in the wiring layers of the respective pixels and connected to the first transistor or the second transistor have identical structures.
Minowa discloses wherein each of the pixels has a semiconductor layer 10 and a wiring layer 308 (figs. 3, 6, 8-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to implement the 4T pixel structure of Galor in a semiconductor layer 10 of Minowa and the corresponding wiring be realized in the wiring layer 308 of Minowa, to obtain, wherein each of the pixels has a semiconductor layer and a wiring layer, and wherein portions included in the wiring layers of the respective pixels and connected to the first transistor or the second transistor have identical structures, because, implementing an image sensor pixels in a semiconductor layer and wiring layer is a well-known method used in the art yielding predictable results. 
Regarding claim 12, Galor discloses the apparatus according to claim 1, except, wherein the first conversion unit has a plurality of regions of an identical conductivity type and having an identical depth.
However, Monowa discloses that PD is implemented in p-type well region 302, located either side of n-type region 301 that accumulates charges (¶0027, 0046, figs. 3, 6, 8-11).  Furthermore, regions 302 in either side of PD in 301 has identical depth (see figs. 3, 6, 8-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to implement the image sensor of Galor using the semiconductor technology and structure of Minowa, to obtain, wherein the first conversion unit has a plurality of regions of an identical conductivity type and having an identical depth, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious.
Regarding claim 13, Galor in view of Minowa discloses the apparatus according to claim 12, wherein areas of light portions of the respective regions in the first conversion unit are equal to one another (Galor: e.g. areas of light portions of the respective regions in the first conversion unit 115 are equal to one another, figs. 4, 7b, 8a-d).
Regarding claim 14, Galor discloses the apparatus according to claim 1, except, wherein the second conversion unit has a plurality of regions of an identical conductivity type and having an identical depth.
However, Monowa discloses that PD is implemented in p-type well region 302, located either side of n-type region 301 that accumulates charges (¶0027, 0046, figs. 3, 6, 8-11).  Furthermore, regions 302 in either side of PD in 301 has identical depth (see figs. 3, 6, 8-11). In fig. 6, we see that pixel 514 is surrounded by pixels 513, and 514. Each of pixels 513, and 514 has corresponding PD, implemented in region 301, surrounded by p-well 302 (fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to implement the image sensor of Galor using the semiconductor technology and structure of Minowa, to obtain, wherein the second conversion unit has a plurality of regions of an identical conductivity type and having an identical depth, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious.
Regarding claim 15, Galor in view of Minowa discloses the apparatus according to claim 14, wherein areas of light portions of the respective regions in the second conversion unit are equal to one another (Galor: e.g. areas of light portions of the respective regions in the first conversion unit 115 are equal to one another, figs. 4, 7b, 8a-d).
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galor in view of Sambonsugi et al. (US 20180294306 A1, hereinafter Sambonsugi).

Regarding claim 18, Galor discloses the apparatus according to claim 1, except, further comprising a shielding portion, and a shielded pixel shielded by the shielding portion.
Sambonsugi discloses in ¶0037, the unit pixels 200 are arranged in accordance with Bayer array. The imaging element 100 according to this embodiment has an optical black (OB) region which is blocked by a light shielding layer in a portion of the pixel region 234. The OB region has a number of the unit pixels 200 serving as light shielding pixels.
Therefore, it would have been obvious to one of ordinary skill in the art the effective filing date of the claimed invention (AIA ) to modify the invention of Galor to include the optical black OB region around the pixel region wherein Bayer structured pixels are located in the OB region, to obtain, apparatus further comprising a shielding portion, and a shielded pixel shielded by the shielding portion, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious.
Regarding claim 19, Galor in view of Sambonsugi discloses the apparatus according to claim 18, wherein the shielding portion covers at least one of repeating units of pixels including the first pixel and the second pixel and arranged in two rows and two columns (Sambonsugi: fig. 3. ¶0037).

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galor in view of Kaneko et al. (US 10666881 B2, hereinafter Kaneko).

Regarding claim 25, Galor discloses, the apparatus according to claim 1.
Galor is not found disclosing a moving object comprising a control unit configured to control movement of the moving object, using a signal output by the apparatus.
However, Kaneko discloses image sensor (abstract) having small pixel group surrounded by large pixel group (figs. 4-21), that can expand the dynamic range of an image captured (abstract), which can be used in an in-vehicle camera (Col. 17, lines 58-63), for safe driving such as automatic stop and recognition of a state of a driver, monitoring cameras that monitor traveling vehicles and roads, and distance measuring sensors that measure a distance between vehicles (Col. 17, lines 58-63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Galor, such that the camera derived therefrom can be used in an automatic vehicle driving controller as disclosed by Kaneko, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious.
Allowable Subject Matter
Claims 9, 10, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Prior arts of record taken alone or in combination fail to reasonably disclose or suggest,
Regarding claim 9, wherein a distance from an end portion of a gate of the first transistor of the first pixel to a border between the first element portion and the first pixel and a distance from an end portion of a gate of the first transistor of the second pixel to a border between the second element portion and the second pixel are equal to each other.
Regarding claim 10, wherein a distance from an end portion of a gate of the second transistor of the first pixel to a border between the first element portion and the first pixel and a distance from an end portion of a gate of the second transistor of the second pixel to a border between the second element portion and the second pixel are equal to each other.
Regarding claim 24, wherein the camera selects a signal of a pixel of which the area ratio is large, with a F-number of the lens more than a threshold, and wherein the camera selects a signal of a pixel of which the area ratio is small, with the F-number of the lens less than or equal to the threshold.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467. The examiner can normally be reached M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697